Citation Nr: 1825130	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for residuals of a partial hysterectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to June 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for service connection for a back disability, the evidence reflects that the Veteran is claiming service connection for the entire spine, including the cervical and thoracic regions, and not just for the lower back.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the claim for service connection for a low back condition is recharacterized as a broader claim for service connection for a back disability. 

The Veteran previously filed an application seeking service connection for a back condition in May 2003. The RO issued a rating decision in July 2003 denying the claim for service connection.  The Veteran did file a notice of disagreement in December 2003, and a statement of the case was issued in November 2004.  The Veteran did not perfect her appeal, and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.  Therefore, the July 2003 decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  However, under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service treatment records (including May 2003 records showing a diagnosis of scoliosis) were associated with the claims file after the July 2003 rating decision was issued.  Accordingly, the matter of service connection for a back disability requires review on a de novo basis.  The Board has characterized the claim accordingly.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

Back Disability

Regarding the Veteran's claim for service connection for a back disability, the Veteran contends that she has a back disability as a result of a forklift accident in service.  Service treatment records note that the Veteran was involved in a forklift accident in August 1998 when the brakes failed.  It was noted that she suffered from low back pain of variable intensity since.  Physical therapy notes from May 1999 note back pain, and an assessment of possible rib/thoracic dysfunction.  In October 2001, the Veteran complained of neck pain following a motor vehicle accident the day before where she was hit from behind.  In February 2002, the Veteran complained of back pain after a PT test and was assessed with thoracic spine strain.  May 2003 x-ray reports note an impression of mild scoliosis and abnormal cervical curvature.  On her May 2003 Report of Medical History, the Veteran indicated that she suffered from recurrent back pain.  It was noted that after her 1998 forklift accident, she suffered from low back pain.  

Post-service treatment records include a May 2010 private radiology report which notes mild scoliosis.  A May 2017 Medical Information Sheet includes a diagnosis of cervical disc degeneration at C6-C7 level, and a diagnosis of intervertebral disc degeneration, thoracic region.  It was noted that the medical conditions included recurring lower and upper back pain.   

The Board notes that the Veteran has not been afforded a VA examination in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a VA examination if there is competent evidence of a current disability, evidence of an in-service event, and an indication that the current disability may be associated with the Veteran's service.  In light of the Veteran's statements, her service treatment records, and post-service records show diagnoses of current back disabilities; a VA examination is warranted to determine whether the Veteran has a back disability related to her active service.  Id.; 38 C.F.R. § 3.159.

Anemia

Regarding the claim for service connection for anemia, the Veteran claims that she developed anemia in service.  Although the service treatment records do not show a diagnosis of anemia, a January 2002 blood test report shows that the Veteran had a low red blood cell count and low hematocrit.  Post-service records reflect a December 2006 blood test report shows a low red blood cell count, low hemoglobin, low hematocrit, low MCV, low MCH, low iron saturation, and a low red blood cell distribution width; a January 2007 blood test report shows a low red blood cell count, low hemoglobin, low hematocrit, low iron saturation, and a high red blood cell distribution width; and a May 2007 blood test report shows a low red blood cell count, low hematocrit, low iron saturation, a low red blood cell distribution width, and a high MCH.

Post service treatment records, including private treatment records from August 2007 include a diagnosis of anemia.  

The record reflects that the Veteran has not been afforded a VA examination to determine the nature and etiology of her anemia.  In this case, based on the evidence showing a current disability, the service treatment records, and the Veteran's contentions that her anemia first manifested during service, the Board finds that the Veteran must be afforded a VA examination on remand to determine whether her anemia is related to her service.  See McLendon, 20 Vet. App. at 83.   

Also, the Veteran indicated on her VA Form 9 that she was going to see her hematologist, Dr. T., the next day for more blood work.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Residuals of Partial Hysterectomy

The Veteran is also seeking service connection for residuals of a partial hysterectomy.  The Veteran claims that she developed fibroids during service when she began having a heavy menstrual flow with clots.  After service, the Veteran stated that she continued to have heavy bleeding which affected her lifestyle and caused significant health issues, so she underwent a partial hysterectomy and uterine ablation.  Service treatment records do not document any diagnosis of evidence of fibroids or heavy menstrual bleeding, but do indicate abnormal Pap smear results in the early 1990's and a diagnosis of human papillomavirus (HPV).  September 2008 private treatment records note that the Veteran underwent a laparoscopic tubal ligation and operative hysteroscopy with resection of multiple fibroids and ablation of endometrium.

In her September 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that she had grown new fibroids and was scheduled to have a dilatation and curettage (D&C) to assess the need for future surgery.  The record does not reflect that efforts have been made to obtain the records of that procedure.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to obtain them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Also, in consideration of the service treatment records which note abnormal Pap smear results and a diagnosis of HPV, and the Veteran's statements which indicate that she suffered from heavy bleeding during service, the Board finds that a VA examination and medical opinion is needed to determine whether the Veteran's post-service September 2008 surgery was due to service.   

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to her claims, including the complete treatment records from her 2014 D&C, and from her hematologist, Dr. T. (See September 2014 VA Form 9).  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claim file.   The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of her back disability.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including any diagnostic testing, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disability(ies) of the back that have existed since May 2003.  

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed back disability, is related to the Veteran's service, to include an August 1998 forklift accident?

The examiner must provide a complete rationale for any opinion expressed.  The rationale should include a discussion of the service treatment records, post-service treatment records, and the Veteran's statements.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of her anemia.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including any diagnostic testing, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anemia is related to her service, to include blood test results from January 2002?     

The examiner must provide a complete rationale for any opinion expressed.  The rationale should include a discussion of the service treatment records, post-service treatment records, and the Veteran's statements.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine whether the Veteran's September 2008 partial hysterectomy was the result of her active duty service.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, including any diagnostic testing, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's September 2008 partial hysterectomy is related to her service, to include abnormal pap smear test results, her diagnosis of HPV, and abnormal bleeding?     

The examiner must provide a complete rationale for any opinion expressed.  The rationale should include a discussion of the service treatment records, post-service treatment records, and the Veteran's statements.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




